Per Curiam.
This was a suit upon a claim filed against the estate of Robert Hamilton, deceased. The claim is thus stated:
“Estate of Robert Hamilton, deceased, to The Grand Rapids and Indiana Railroad Company, Dr. February 28, 1854. To amount of his subscription to the capital stock of said company, this day payable in land. $5500.”
Demurrer to the complaint overruled, but no exception taken.
Defendants answered in fourteen paragraphs, to twelve of which demurrers were sustained; but no exceptions taken.
The issues were submitted to a jury, who found for the plaintiffs; and the Court, having refused a new trial, rendered judgment, &c.
The evidence shows that the company organized under the general railroad law in January, 1854, and that in October, in the same year, its directors “ resolved that an assessment of 10 per cent, per month be and is hereby made on all unclosed subscriptions to the capital stock of the company, and that the same be demanded and collected by the proper officers.”
This resolution with other orders of the directors being in evidence, the defendants offered to prove, by a witness on the stand, that all the orders purporting to have been made by the board of directors of said company, and read in evidence to the jury, were passed and approved by three directors only, and when three and no more were in session. This offer was refused, and the defendants excepted. The proof should have been admitted. See Price v. The Grand Rapids, &c., Railroad Co., at the last term (1).
A. Ellison, for the appellants.
Upon the authority of the case cited, the judgment must be reversed.
The judgment is reversed with costs. Cause remanded, &c.

 Ante, 58.